Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is responsive to the patent application No. 16/956515 filed on 19 June 2020 (06/19/2020).  Currently claims 1-14 are pending.

Priority 
             Applicant’s claim for the benefit of a prior-filed application is acknowledged – 371 of PCT/FR2018/052894 11/16/2018, which further claims priority from FRANCE 1762783 filed 12/21/2017
 (December 21, 2017).

Information Disclosure Statements
           The information disclosure statements (IDS) were submitted on 06/19/2020, 07/21/2020 and 06/30/2021.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.  

Drawings Objections
Below is a citation from MPEP 608.02(d): 
37 C.F.R. 1.83   Content of drawing.
(a) The drawing in a nonprovisional application must show every feature of the invention specified in the claims. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box). In addition, tables that are included in the specification and sequences that are included in sequence listings should not be duplicated in the drawings. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(b) When the invention consists of an improvement on an old machine the drawing must when possible exhibit, in one or more views, the improved portion itself, disconnected from the old structure, and also in another view, so much only of the old structure as will suffice to show the connection of the invention therewith. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(c) Where the drawings in a nonprovisional application do not comply with the requirements of paragraphs (a) and (b) of this section, the examiner shall require such additional illustration within a time period of not less than two months from the date of the sending of a notice thereof. Such corrections are subject to the requirements of § 1.81(d). 

Please note that the current (AIA ) requirements under 37 CFR 1.83(a) are stricter than the ones of the previous “1.81 (pre-AIA ) Drawings required in patent application”.  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  

-  Therefore, “size of a pixel” and size of “a sub-pixel of the associated readout circuit” from claim 7 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Explanation:  The drawings do not show from where to where “size of a pixel” is measured and the drawings do not show from where to where size of “a sub-pixel of the associated readout circuit” is measured, for example by using a Left-Right-Arrow, or by using Up-Down-Arrow.  This is not as obvious as one might assume.  Appropriate corrections are required.

-  Therefore, “the first electrode is coupled to a gate of a first transistor of the readout circuit via one or a plurality of additional transistors” from claim 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Explanation:  The drawings do not show “coupled to a gate of a first transistor… via one or a plurality of additional transistors”.   It is not clear how “via one or a plurality of additional transistors” is working, for example it could be gate-to-drain coupling or could be source-to-drain coupling and so on.  Appropriate corrections are required.

-  Therefore, the “inscribed within a square having a side length smaller than 50 µm” from claim 13 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
	Explanation:  The drawings do not show from where to where the side length is measured, for example by using a Left-Right-Arrow, or by using Up-Down-Arrow.  Appropriate corrections are required.

 
-  Therefore, the “wherein the pixels or sub-pixels are laterally spaced apart by less than 5 µm” from claim 14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
	Explanation:  The drawings do not show from where to where the “laterally spaced apart” is measured, for example by using a Left-Right-Arrow, or by using Up-Down-Arrow.  Appropriate corrections are required.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION. The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-9 and 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 7: 
	A.   Claim 7 recites the expression "having the size" in the limitation “wherein each photodiode comprises a first electrode having the size of a pixel or sub-pixel of the associated readout circuit”.  There is insufficient antecedent basis for this limitation in the claim. 
	Probably it should be “wherein each photodiode comprises a first electrode having [[a size of a pixel or of a sub-pixel of the associated readout circuit”.  Appropriate corrections are required.

	B.   Claim 7 recites the expressions “size of a pixel” and size of “a sub-pixel of the associated readout circuit” in the limitation “wherein each photodiode comprises a first electrode having the size of a pixel or sub-pixel of the associated readout circuit”.  
		B1) It is not clear from where to where “size of a pixel” is measured and it is not clear from where to where size of “a sub-pixel of the associated readout circuit” is measured.  This is not as obvious as one might assume.  Please see “Drawings Objections” above.  
		B2) The specification does not describe and it is not clear what would be “a sub-pixel of the associated readout circuit”.  Please note: pixel of a circuit?  
	Presently claim 7 will be understood in view of prior art on record used in this Office Action. Appropriate corrections are required.

Regarding claims 8-9 and 13-14:  The dependent claims necessarily inherit the indefiniteness of the claims on which they depend.

Regarding claim 9: Claim 9 recites the limitation " wherein the first electrode is coupled to a gate of a first transistor of the readout circuit via one or a plurality of additional transistors”.  It is not clear what would be “coupled to a gate of a first transistor of the readout circuit via one or a plurality of additional transistors”, please see the drawing objections above.
	Presently this will be understood in view of drawings from prior art on record. Appropriate corrections are required.
  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 3, 5, 7 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liang et al. (US 20150060775 A1, hereinafter “Liang”, on record from IDS).

Regarding claim 1:  Figs. 1 and 2 of Liang teach:  An image sensor comprising an array of readout circuits in non-organic technology, the substrate 110 comprises P-type silicon. (see [0013] and Fig. 2 of Liang), and photodiodes made of organic materials, image sensors using organic photodetectors with CMOS process technology are called hybrid CMOS image sensors (see [0011], Fig. 1 and Fig. 2 of Liang).  Also:  organic photodiode 135 (see [0024] and Fig. 2 of Liang)

Regarding claim 2:  Figs. 1 and 2 of Liang teach:  wherein the readout circuits are made in CMOS technology (image sensors using organic photodetectors with CMOS process technology, see claim 1 above and [0011], Fig. 1 and Fig. 2 of Liang).

Regarding claim 3:  Figs. 1 and 2 of Liang teach: wherein each photodiode (each organic photodiode 135, see Fig. 2 of Liang) is separated from the next photodiodes (its direct neighbor 135) by spacers, light-blocking structures 125 between adjacent pixels 100 (see [0018] and Fig. 2 of Liang), made of an electrically-insulating material, …dielectric material is then deposited to fill the openings and to form light-blocking structures 125 (see [0048] and Fig. 2 of Liang).

Regarding claim 5:  Figs. 1 and 2 of Liang teach: wherein the spacers are opaque to light, light-blocking structures 125 (see [0048] of Liang).
	Please note “opaque” means: blocking the passage of radiant energy and especially light (Merriam-Webster dictionary).

Regarding claim 7 (please see the drawings objections and the 112 rejections above):  Fig. 2 of Liang teaches:  wherein each photodiode (photodiode 135, see claim 1), comprises a first electrode, pixel electrode layer 170 (see [0015] and Fig. 2 of Liang), having {[[the]] a} size of a pixel or of a sub-pixel of the associated readout circuit (see Fig. 2 of Liang and Figure #1 below). 


    PNG
    media_image2.png
    475
    593
    media_image2.png
    Greyscale


Regarding claim 8:  wherein the first electrode is connected to a gate of a first transistor, devices 115 (see [0015] and Fig. 2 of Liang), of the readout circuit, devices and circuitry are made by CMOS process technology (see [0011] and Fig. 2 of Liang).
	Liang teaches:  FIG. 2 shows that contacts 119 connect to source/drain regions 114 of devices 115. However, contacts 119 may also connect to gate structures 113 (see [0015] and Fig. 2 of Liang).


Claims 1, 3 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamaguchi et al. (US 20180219046 A1, hereinafter “Yamaguchi”).

Regarding claim 1:  Fig. 1 of Yamaguchi teaches:  An image sensor (Solid-state imaging devices, see the abstract) comprising an array of readout circuits, plurality of pixels P that are arranged in a two-dimensional array (see [0113] and Fig. 1 of Yamaguchi), in non-organic technology, a CMOS image sensor (see [0113] and Fig. 1 of Yamaguchi), and photodiodes made of organic materials, organic photoelectric conversion elements (see [0113] and Fig. 1 of Yamaguchi).
	Regarding “non-organic technology”: Please note that CMOS is based on a silicon layer 11a, see [0048].

Regarding claim 3:  Fig. 1 of Yamaguchi teaches:  wherein each photodiode, photoelectric conversion elements 110 (see [0047] and Fig. 1) is separated from the next photodiodes by spacers made of an electrically-insulating material (see portions of substrate 11a between photoelectric conversion elements 110 in horizontal direction as the drawing presents).

Regarding claim 4:  Fig. 1 of Yamaguchi teaches:  wherein the spacers are made of a transparent material – given the light must reach elements 110, 11a must be inherently transparent, see Fig. 1 of Yamaguchi.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Liang et al. (US 20150060775 A1, hereinafter “Liang”, on record from IDS) as applied to claim 3.

Regarding claim 6:  Liang does not teach explicitly: “wherein the spacers absorb light”.  Liang teaches (light-blocking structures 125 between adjacent pixels, see claim 3 above).   Light is either transmitted or absorbed, or reflected and there is no 4th option, see any optics textbook.  To block light, the (light-blocking structures 125 of Liang) must either absorb light or reflect light or combination of absorbing and transmitting. 
	Official notice:  Structures for preventing light cross-talk in such array structures for display or image sensor are well-known under the name “black matrix” and they are physically black (meaning close to 100 % light absorption coefficient for all light frequencies of interest/use).  Reflecting materials are avoided due to potential light cross-talk through multiple reflections.
	Hence, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to use spacers that absorb light for the (light-blocking structures 125 of Liang).                

	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Liang et al. (US 20150060775 A1, hereinafter “Liang”, on record from IDS) as applied to claim 7, in view of Lee et al. (US 20140375826 A1, hereinafter “Lee”).

Regarding claim 9 (please see the drawings objections and the 112 rejections above):  Liang does not completely teach: wherein the first electrode (electrode layer 170, see claim 7 above) is coupled to a gate of a first transistor of the readout circuit via one or a plurality of additional transistors.
	Liang does not teach details about the schematics of the CMOS components, (see claim 1 above).
	An ordinary artisan before the effective filing date of the claimed invention would have searched for more information and would have found that Fig. 10 of Lee teaches such schematics of a CMOS image sensor.  Lee teaches: “electrical charges generated by OPD are separated from each other. From a pixel viewpoint, a green pixel and a red pixel are separated from each other. The first readout circuit includes a first transmission transistor TGA, a first floating diffusion region FD1, a first reset transistor RX1, a first drive transistor DX1, and a first selection transistor SX1” (see [0119] and Fig. 10 of Lee, specifically see transistors TGA and TGB on Fig. 10).
	Hence, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to apply the teachings of Lee to the teachings of Liang, because Lee teaches the missing information in Liang about schematics of such CMOS components/circuit and to separate from each other electrical signals generated by separate OPD readout circuit, as [0119] of Lee teaches.  See gates of DX1 and DX2 on Fig. 10 of Lee “coupled to a gate of a first transistor”; see transistors TGA and TGB on Fig. 10 of Lee for “via one or… additional transistor(s)”.
	Thus, the combination Liang-Lee teaches “wherein the first electrode is coupled to a gate of a first transistor of the readout circuit via one or… additional transistor(s)”.


	Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Liang et al. (US 20150060775 A1, hereinafter “Liang”, on record from IDS) as applied to claim 1, in view of Fumitake et al. (CN-104733489-A, hereinafter “Fumitake”, machine translation attached).

Regarding claim 10: “wherein an electrode of the photodiodes is common to a plurality of readout circuits”.
	Liang does not directly teach: “wherein an electrode of the photodiodes is common to a plurality of readout circuits”.
	Liang teaches electrode layer 170 and according to Fig. 2 this electrode layer 170 is separated in portions, one potion of 170 per pixel each one separately electrically connected.  Also, Liang teaches a transparent electrode layer 177 (see [0046] and Fig. 2 of Liang).  Again on Fig. 2 transparent electrode layer 177 appear to be separated in portions, one potion of 177 per pixel.  Liang does not teach how apparently separate portion of 177 would be electrically connected and how to apply electric potential(s).  
	An ordinary artisan before the effective filing date of the claimed invention would have searched for more information and would have found that Fig. 10 of Fumitake teaches similar pixel structure of (organic image sensor, see the abstract).  Fumitake teaches: upper electrode 211 made of transparent conductive material (see [0071] and Figs. 8-10 of Fumitake).  Moreover Figs. 8-10 show electrode 211 as a common electrode to an array of pixels.  Hence, Fumitake teaches that the upper electrodes from Fig. 2 of Liang can electrically share the same potential and be formed as a continuous common electrode.
	Hence, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to combine the teachings of Fumitake with the teachings of Liang, because Fumitake provides the missing information in Liang about how apparently separate portion of electrode layer 177 of Liang can be electrically connected and how to apply electric potential to them. 
	Thus, the combination Liang-Fumitake teaches “wherein an electrode of the photodiodes is common to a plurality of readout circuits”.

Regarding claim 11: Figs. 9-10 of Fumitake teach:  wherein the electrode (211 of Fumitake) is covered with a translucent protection layer.  Fumitake teaches: protective layer 212 is made of silicon oxide or other suitable material (see [0087] and Figs. 9-10 of Fumitake).
	Regarding “translucent”, please note that Fumitake teaches (212 is made of silicon oxide, see above) and the chemical formula for silicon oxide is SiOx, which is neither SiO2 - glass in amorphous state nor SiO2 - quartz in crystalline state.  Silicon oxide is (SiOx) would be sill transparent, but given the variability of the stoichiometry not homogeneous and thus light-scattering material, in other words “translucent”.  In fact, silicon oxide is (SiOx) is known as a translucent material – see for example [0015] of Nagamune US 20070108484 A1.

	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Liang et al. (US 20150060775 A1, hereinafter “Liang”, on record from IDS) in view of Fumitake et al. (CN-104733489-A, hereinafter “Fumitake”, machine translation attached) as applied to claim 10 in view of Lin et al. (US 20170336682 A1, hereinafter “Lin”).

Regarding claim 12:  Fig. 10 of Fumitake teaches: wherein the electrode (upper electrode 211 made of transparent conductive material of Fumitake see claim 10 above) is formed of a transparent… .
	Fumitake teaches: upper electrode 211 made of transparent conductive material, the transparent conductive material is indium tin oxide (ITO) or… and so on (see [0071] and Figs. 8-10 of Fumitake).
	Lin teaches:  common electrode 112 may be transparent electrodes, the material of which may include various transparent conductive materials, for example, indium tin oxide (ITO), … an organic transparent conductive material (see [0029] of Lin).
	Hence a person of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the interchangeability of the element shown in the first prior art (the transparent conductive material is indium tin oxide (ITO), of Fumitake) for the corresponding element shown in the second prior art of (an organic transparent conductive material, of Lin), disclosed in the current specification. 

	See MPEP 2183 Making a Prima Facie Case of Equivalence and:
	Caterpillar Inc. v. Deere & Co., 224 F.3d 1374, 56 USPQ2d 1305 (Fed. Cir. 2000); Al-Site Corp. v. VSI Int’ l, Inc., 174 F.3d 1308, 1316, 50 USPQ2d 1161, 1165 (Fed. Cir. 1999); Chiuminatta Concrete Concepts, Inc. v. Cardinal Indus. Inc., 145 F.3d 1303, 1309, 46 USPQ2d 1752, 1757 (Fed. Cir. 1998); Lockheed Aircraft Corp. v. United States, 193 USPQ 449, 461 (Ct. Cl. 1977); Data Line Corp. v. Micro Technologies, Inc., 813 F.2d 1196, 1 USPQ2d 2052 (Fed. Cir. 1987).  
	In conclusion the combination Liang-Fumitake-Lin teaches: “wherein the electrode is formed of a transparent organic conductive layer”.


	Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Liang et al. (US 20150060775 A1, hereinafter “Liang”, on record from IDS) as applied to claim 7.

Regarding claims 13 and 14:  
13. wherein each pixel or sub-pixel is inscribed within a square having a side length smaller than 50 µm.
14. wherein the pixels or sub-pixels are laterally spaced apart by less than 5 µm.
	It would have been ascertainable by routine experimentation to choose these particular dimensions (or shape) because applicant has not disclosed that the dimensions are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another dimension.  Moreover, it has been held that limitations directed to shape are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical.  See, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) and MPEP 2144.04(IV) 
 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAVEL G IVANOV whose telephone number is (571)272-3657.  The examiner can normally be reached on 10:00-19:00 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GAUTHIER STEVEN B, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/P.G.I./Examiner, Art Unit 2813                                                                                                                                                                                                        

/KHAJA AHMAD/Primary Examiner, Art Unit 2813